Citation Nr: 1229832	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  06-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for left shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986 and from February 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Board remanded the claims for additional evidentiary development.  The case has been returned to the Board for further appellate review. 

The Board notes that the issue of entitlement to service connection for reactive airway disease (claimed as breathing problems) was also originally developed for appellate review and was addressed in the September 2010 Board remand; however, service connection for reactive airway disease was ultimately granted by the RO in an October 2011 rating decision.  As a result, that issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997). 

The issues of entitlement to service connection for gastroesophageal reflux disease and for posttraumatic stress disorder (PTSD) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left ear hearing loss, left shoulder impingement syndrome, bilateral hip disability and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Hearing loss for VA purposes is not currently shown in the right ear. 


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2005 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A May 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in December 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, VA and private medical treatment records, and VA examination reports.

With respect to the prior remand directives, the Board notes that a VA audiological examination was conducted as requested with claims file review and an opinion provided.  In addition, a September 2010 letter was issued to the Veteran requesting information concerning treatment for his disability.  He did not respond.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has hearing loss as a result of serving as a general engineer supervisor and as an indirect fire infantryman during his periods of active service.  The Veteran's DD Forms 214 confirm his reported military occupational duties.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the Veteran's period of active service from September 1983 to September 1986, his service treatment records are negative for any findings or treatment of hearing loss in the right ear.  Audiometer readings at the Veteran's enlistment examination in April 1983 showed pure tone thresholds in the right ear were 20, 15, 10, 10, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

During his second period of active service from February 2003 to May 2004, the Veteran reported in March 2004that he had been exposed to loud noises and excessive vibration during his deployment in Iraq.  He complained of noticing hearing loss over the last year.  High frequency hearing loss (particularly in the left ear) was noted.  However, a periodic in-service audiometric examination conducted in March 2004 showed pure tone thresholds in the right ear were 20, 5, 0, 5, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Thus, the March 2004 examination showed hearing that was within normal limits for VA purposes in the right ear.  

The Veteran underwent a VA audiology examination in October 2010.  Audiometric testing revealed pure tone thresholds in the right ear were 15, 10, 10, 10, and 30 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Maryland CNC word list speech recognition score was recorded as 96 percent in the right ear.  The diagnosis was right ear hearing loss not disabling pursuant to 38 C.F.R. § 3.385.

The Board concedes that the Veteran was exposed to acoustic trauma in service. The Board notes, however, that right ear hearing loss disability for VA purposes was not shown in service, and current right ear hearing loss disability has not been shown.  See 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

As the medical evidence does not establish that the Veteran suffers from a hearing loss disability in the right ear pursuant to 38 C.F.R. § 3.385, the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also has considered the assertions the Veteran has advanced on appeal, particularly that he suffers from hearing loss that is related to service.  However, the existence of hearing loss disability is a matter requiring medical testing to determine.  As a layperson without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion that he suffers from hearing loss to a disabling degree or to determine the etiology of any hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Hence, his assertions are not competent medical opinions.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

In summary, in the absence of competent evidence establishing current hearing loss disability in the right ear, the claim for service connection for hearing loss in the right ear is denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims for service connection for left ear hearing loss, left shoulder impingement syndrome, bilateral hip disability and bilateral knee disability.

It its September 2010 remand, the Board determined that VA examinations with medical opinions were necessary in order to fully and fairly evaluate the Veteran's claims. 

With respect to the claim for left ear hearing loss, a VA audiological examination was performed in October 2010 and testing revealed left ear hearing loss disability for VA purposes.  The examiner noted the Veteran's in-service exposure to excessive noise from his service duties as a general engineer supervisor and indirect fire infantryman.  The examiner opined that the Veteran's hearing loss was not caused by or a result of military noise exposure.  The rationale for this opinion was that there was no significant threshold shifts of hearing found in the ear from 500-4000 Hertz when comparing the enlistment audiogram dated in 1983 (during the Veteran's first period of active service) to that of a 2004 audiogram (conducted during the Veteran's second period of active service).  The Board notes, however, that the October 2010 VA examiner failed to take into account all pertinent evidence of record before rendering her decision.  Specifically, the examiner failed to discuss the Veteran's documented complaints of hearing loss during his second period of active service.  Moreover, although the 2004 audiogram findings may not have reached the level of hearing loss for VA purposes, the Board notes that there was a shift in left ear hearing acuity at 6000 Hertz.  The significance of this finding should be addressed by the examiner.  As such, the claim should be remanded for a clarifying opinion as detailed below.  

With respect to the claim for left shoulder impingement syndrome, a VA joints examination was performed in November 2010.  In a May 2011 addendum, the examiner related a diagnosis of chronic tendinitis of the left shoulder to the Veteran's account of being involved in a vehicle accident while he was in Iraq.  The examiner did not provide a rationale for his conclusion other than the fact that the Veteran said it was related to the accident.  However, following the examination, the Veteran submitted a Statement of Medical Examination and Duty Status (DA Form 2173) completed in March 16, 2004 by his former commander in which it was indicated that was involved in a Humvee accident on June 8, 2003 wherein he was lifted off of his seat and struck his head on the interior support of the vehicle.  The report documented the Veteran's complaints of lumbar spine pain as a result of the accident; however, no shoulder complaints were recorded.  Moreover, although the Veteran did report left shoulder pain on a Report of Medical History in March 2004, he had no shoulder complaints and there were no shoulder abnormalities noted on the October 2004 VA general medical examination.  It was not until his July 2005 examination that left shoulder impingement was noted.  On remand, a new examination should be scheduled to obtain an additional opinion.  

Concerning the claim for service connection for bilateral hip and knee disabilities, remand is again necessary.  For the Veteran's first period of active service from September 1983 to September 1986, his service treatment records are negative for any findings or treatment of any bilateral hip or knee disability.  During his second period of active service from February 2003 to May 2004, he indicated on a March 2004 survey that he had swollen, stiff, or painful joints during his deployment in Iraq and at that time.  He further noted on a March 2004 report of medical assessment that he had suffered from pain in the back side of his knee joint (but did not seek treatment for such) in service, and he noted on a March 2004 report of medical history that his left knee locked up with stiffness.  However, a periodic in-service examination thereafter in March 2004 revealed normal lower extremities.  He did not mention his hips at that time.

An August 2004 private treatment record noted a one-month history of pain in the Veteran's left groin and side which started insidiously.  It was noted that he served in Iraq and had a lot of jars and falls and pain in this area, which had been off and on in the past.  He was assessed with locked sacroiliac joints bilaterally, but with good hip motion with no pain.  Accompanying X-rays of his pelvis were noted to be within normal limits.  A September 2004 private treatment record noted that the Veteran's hips were very tight, and he was assessed with pelvic dysfunction.  Later in September 2004, a private treatment record noted that the Veteran's locked pelvis was resolved, as he now had movement of his bilateral sacroiliac joints.  


At an October 2004 VA general medical examination, an examination of his bilateral hips and knees revealed 5/5 motor strength and full range of motion.  It was noted that the Veteran had no pain on range of motion in any of these joints.  
 
A November 2004 private treatment record noted that the Veteran was status post pelvis dysfunction, status post locked, and that the pain was resolved, with good movement of the pelvis.  It was also noted that he had no pain with knee motion or hip motion. 

At a VA joints examination in July 2005, the Veteran's hips were neither discussed nor examined.  He complained of bilateral knee pain during the past year as well as a sensation of catching with extension of the joint under stress.  An examination of his knees was normal, with no redness, swelling, or deformity, and revealed stable joints and full range of motion bilaterally.  No diagnoses were rendered with regard to the knees, in light of the normal examination findings.  Five days later in July 2005, a VA treatment record noted the Veteran's complaints of pain in his knees. 

At a VA joints examination in November 2010, the Veteran reported that his hips began hurting after he was involved in a motor vehicle accident in Iraq where he hit his head on the top of a Humvee and developed low back pain.  He reported that currently, he has some pain in the right hip and primarily in the left hip every morning.  He stated that he does stretching exercises every day and that he takes Tylenol with relief.  With respect to his knee, he reported the onset of pain with the same motor vehicle accident and that he did not have a problem with his knees before the accident.  He indicated that the knees did not swell but they did lock, buckle and pop.  He indicated that the knees flare twice a week for a couple of minutes, with no additional activity restrictions.

The diagnosis was bilateral knee and bilateral hip pain without objective pathology.  X-rays of the bilateral hips, sacroiliac joints and bilateral knees were unremarkable.  In a May 2011 addendum, the VA examiner reported that his impression at the last evaluation were bilateral knee and bilateral hips without objective pathology - i.e., unremarkable examination and unremarkable x-rays.  Therefore, the examiner concluded that the pains were unexplained and had their onset after the Veteran's service in the Gulf.  However, the examiner did not address the post-service diagnosis of locked sacroiliac joints in determining whether the hip pain was "unexplained."  Moreover, it is unclear whether the examiner's conclusion that the reason for the pain was unexplained means the hip and knee pain is due to an undiagnosed illness resulting from Persian Gulf service.  Finally, although range of motion was conducted, there was no objective testing completed for instability nor any discussion of whether there was any locking or crepitus found.  Thus, a new examination of the hips and knees is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the October 2010 audiology examination, if available. The examiner is asked to review the claims file and provide a clarifying opinion.  Specifically, the examiner should explain the medical basis as to why the Veteran's left ear hearing loss disability is not related to his second period of service.  Specifically, the examiner should explain why the 50 decibel loss at 6000 Hertz noted during the 2003-2004 service does not establish that the Veteran's current hearing loss disability in that ear had its onset during service or is related to that service.   If the examiner determines that an examination is necessary to render the opinion, one should be scheduled. 

2.  Schedule the Veteran for a VA joints examination to determine the current nature of any hip, knee, and left shoulder disabilities and to obtain an opinion as to whether any disability in those joints is related to service.  All necessary tests should be performed.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should document all symptomatology related to the hips, knees, and left shoulder and diagnose any disabilities found to be present in those joints.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Can the Veteran's knee complaints be attributed to a known clinical diagnosis?  If so, please identify the diagnosis and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such is related to the Veteran's active duty service, to include the knee complaints reported on assessment forms completed in March 2004 during service.  

b. Can the Veteran's hip complaints be attributed to a known clinical diagnosis?  If so, please identify the diagnosis and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such is related to the Veteran's active duty service.  In rendering the opinion, the examiner should discuss the significance of the locked sacroiliac joints treated after service in August 2004.

c. If the examiner determines there is no diagnosed disability to which the knee and/or hip complaints can be attributable to, then the examiner should state whether there are objective signs and symptoms indicating the presence of a chronic hip and/or knee disability.  The examiner should indicate whether such represent an undiagnosed illness that is related to the Veteran's service in the Persian Gulf.  

d. With respect to the left shoulder disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current left shoulder disability is related to the Veteran's active duty service.  In rendering the opinion the examiner should address the report of left shoulder pain on the report of medical history completed in March 2004 during service as well as the October 2004 VA general medical examination wherein the Veteran did not mention shoulder pain and no abnormal findings in that joint were noted.  

e. The reasoning for each opinion expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


